Title: From Thomas Jefferson to James Fanning, 29 July 1788
From: Jefferson, Thomas
To: Fanning, James


          
            
              Sir
            
            Paris July 29. 1788.
          
          I have now the honour to inclose you the letter of Mr. Baldwin of Georgia on the subject of your lands. In consequence of what he says I should think it adviseable for you to renew your applications to Messrs. Shoolbred and Moody to induce them to act as your attornies in this business. I shall always be ready to take care of your letters and to give you any other assistance in my power. I have the honor to be Sir Your most obedt. & most humble servt.,
          
            
              Th: Jefferson
            
          
        